Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US Patent 10,347,443 hereinafter referenced as Wu in view of Wang, US Patent 9,852,854.

As to claim 1, Wu discloses a touch control human-machine interface for use in controlling operation of a machine, said interface including: an interface housing (e.g. the housing of the keyboard assembly 108 including transparent substrate 134, fig. 2A); 
a cover plate (e.g. enclosure 112, fig. 3) disposed on an outer-surface of the housing, said cover plate having a plurality of first electrically-conductive portions configured for touch interaction by a user's finger (e.g. key cap 124, fig. 2A); 
a circuit assembly disposed within the housing, said circuit assembly including a circuit board having a plurality of second electrically-conductive portions (e.g. domed structure 128, fig. 2A) and a light illumination module operably-connected thereto, the plurality of second conductive portions being modular components that are separate from the circuit board and which are configured for operable- connection with the circuit board (e.g. transparent substrate 134, fig. 2A; wherein electrical traces and/or one or more light sources may be attached to, or integrated within, the transparent substrate 134 to form the backlight integrated membrane 132); 
at least one spacer (e.g. posts 177, fig. 5C) element disposed between and separating the plurality of first conductive portions from the plurality of second conductive portions such that the plurality of first conductive portions, the plurality of (e.g. the sense layer 176a and the drive layer 176b as shown in fig. 5C may be a pair of capacitive electrodes. In this manner, a capacitance between the sense layer 176a and the drive layer 176b may vary with a distance separating the sense layer 176a and the drive layer 176b); 
said plurality of first electrically-conductive portions being configured for deformation by the user's finger such that the deformation of the first electrically-conductive portions cause changes in capacitance across the plurality of capacitor devices (as shown in fig. 5C, the sense layer 176a and the drive layer 176b may be a pair of capacitive electrodes. In this manner, a capacitance between the sense layer 176a and the drive layer 176b may vary with a distance separating the sense layer 176a and the drive layer 176b), and 
whereby responsive to said changes in capacitance, the circuit assembly is configured for generating a control signal for controlling operation of the machine, and, for controlling the light illumination module to propagate a light emission from the circuit assembly through the housing and cover plate so as to be visible externally of the housing (wherein the capacitance may be associated with a range of non-binary inputs, including associated with a change in capacitance with a force received at the key cap 124 (e.g., by determining a force required to displace the domed structure 128 by an amount associated with a change in distance between the sense layer 176a and the drive layer 176b), col. 20, lines 45-48), 
(e.g. the transparent substrate 134 comprises feature plate 160 and scissor mechanism 140), and 
wherein the modular second pieces of the interface housing are shaped and dimensioned to provide for secure seating of the plurality of modular second conductive portions (thermal bonding film 164, wherein the thermal bonding film 164 may be defined by a geometry that is substantially analogous to the geometry of the feature plate 160, including defining holes, openings, or other features corresponding to the set of holes 163 defined by the feature plate 160).  
Wu does not specifically disclose a circuit assembly disposed within the housing, said circuit assembly including a circuit board having a plurality of second electrically-conductive portions.
However, in the same endeavor, Wang discloses a circuit assembly disposed within the housing, said circuit assembly including a circuit board having a plurality of second electrically-conductive portions (e.g. circuit board assembly 13, fig. 2, wherein the circuit board assembly 13 comprises plural dome switches 131, a circuit board 132 and a supporting plate 133).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Wu to further include Wang’s configuration of circuit board assembly in order to improve user’s experience.

As to claim 2, the combination of Wu and Wang discloses the touch control human-machine interface of claim 1. The combination further disclose the housing including a portion configured to form a light guide through which the light emission from the light illumination module is propagated from the circuit assembly through the housing and the cover plate (Wu, as shown in fig. 2B, the light guide and the circuit layer of the keyboard assembly 108 are contained within the backlight integrated membrane 132, which further reduces thickness).  

As to claim 3, the combination of Wu and Wang discloses the touch control human-machine interface of claim 1. The combination further disclose the cover plate includes a plurality of light transmissive regions, said plurality of light transmissive region including at least one of a translucent material, a transparent material, an optical lens, and a cut-out in the cover plate (as shown in fig. 2A, for example, light emitted by the light emitting element 136 may propagate through the transparent substrate 134 and exit at or near one or more of the set of holes 163. In some cases, this may directly illuminate an illuminable portion of the key cap 124 (e.g., such as illuminating a border, surface, corner, or the like of the key cap 124)).  

As to claim 4, the combination of Wu and Wang discloses the touch control human-machine interface of claim 3. The combination further disclose the plurality of light transmissive regions are configured to surround the plurality of first conductive portions in the cover plate (Wu, as shown in fig. 2A. the set of illuminable keys 110 may be substantially surrounded by, and at least partially protrude from, the enclosure 112).  

5-9. (Canceled).  

As to claim 10, the combination of Wu and Wang discloses the touch control human-machine interface of claim 1. The combination further disclose the plurality of second pieces are is configured for at least one of screw-threaded attachment with the first piece, and, interference-fitting attachment with the first piece (Wang, as shown in figs. 2-4, When one of the cantilever strips 121 is pushed downwardly, the corresponding dome switch 131 is triggered. Preferably, each cantilever strip 121 has a contacting part 121d. The contacting part 121d is protruded downwardly from the cantilever strip 121 and toward the circuit board assembly 13).  

As to claim 11, the combination of Wu and Wang discloses the touch control human-machine interface of claim 1. The combination further disclose the plurality of second pieces are configured for forming electrical connections between the plurality of second conductive portions and the circuit board (Wang, as shown in fig. 2, the circuit board assembly 13 and the second flexible layer 14 are combined together through a second adhesive 16).  

12. (Canceled).  

As to claim 13, the combination of Wu and Wang discloses the touch control human-machine interface of claim 1. The combination further disclose the at least one spacer element includes an electrically-insulative material that electrically isolates the plurality of first conductive portions from the plurality of second conductive portions (wherein the posts 177 may be constructed from rubber or other acoustically insulating materials).  

14-24. (Canceled).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fallot-Burghardt Wolfgang WO-03050671 as shown in fig. 3 discloses, by pressing the associated key tappet 9 through the hole 7 in the top side of the housing 1 onto the protuberances 15 of the rubber mat 13, the electrode foil 33 and the shielding foil 37 and finally onto the membrane switch, consisting of the upper keyboard foil 17, spacer foil 31, and lower keyboard membrane 23, presses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        10/29/2021